Citation Nr: 0941189	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in September 2006, and a substantive 
appeal was received in October 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative has specifically requested a 
remand because it believes that the most recent VA 
examination is too old to adequately evaluate the state of 
the Veteran's condition.  The Board notes that the most 
recent VA examination is dated April 2006 and is therefore 3 
1/2 years old.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995). 

The Veteran in this case is not only asserting that the April 
2006 is too old.  He also contends that the findings are not 
accurate.  Additionally, the Veteran's representative has 
argued that the April 2006 examination report does not 
adequately address the question regarding the Veteran's 
ability to follow a substantially gainful occupation (the 
crux of any TDIU claim).  The Veteran has stated that he has 
not worked in five years.  He stated that the limited 
"work" he does is in an apple orchard; but that it is not 
"gainful employment."  Instead, it is simply a natural 
therapeutic treatment for his PTSD.  The Veteran's 
representative has requested a VA examination in which the 
examiner addresses the Veteran's skill sets (or lack thereof) 
in order to render an expert opinion on whether he can 
maintain gainful employment.  The Board agrees that an 
opinion that specifically addresses the Veteran's ability to 
work is essential for the Board to adjudicate the TDIU claim.

Finally, the Board notes that the Veteran filed his claim in 
February 2006.  It does not appear that the Veteran has been 
furnished notice that complies with the Veteran Claims 
Assistance Act (VCAA).  The Board acknowledges that the RO 
has provided VCAA notice in regards to similar claims; but it 
appears that the Veteran has not been provided VCAA notice 
with regards to the claims currently on appeal.  

The RO must assure compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2009).  In order to comply under the 
VCAA, the Veteran must be notified as to what he must show to 
prevail in this claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2009).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification, specific 
to the claims of entitlement to an 
increased rating for PTSD and entitlement 
to a TDIU, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the severity of his PTSD, including any 
complications of his PTSD, and its impact 
on his ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should offer an 
opinion on the effect of the PTSD, 
including any complications, on his 
ability to obtain and retain 
substantially gainful employment.  If the 
Veteran is deemed unemployable, the 
examiner should make clear whether the 
Veteran's inability to secure or follow a 
substantially gainful occupation is due 
to his service connected disability.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
then the RO should furnish the Veteran 
and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

